Information Disclosure Statement
The Information Disclosure Statement filed 11 November 2021 has been considered to the extent indicated on the attached PTO-1449.  The Korean Office Action has not been considered because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  

/ELIZABETH L MCKANE/Specialist, Art Unit 3991